AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                               Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November 1, 1987)


                     Luis Miguel Avalos-Diaz                                Case Number: 3:19-mj-23045




REGISTRATION NO. 86262298                                                                                      f   1
                                                                                                                               0 1:L   ',),'
                                                                                                               •-, •·
                                                                                                                       \ :"~
                                                                                                                           I           ,_,.) ''J--

THE DEFENDANT:
                                                                                    c. ,' ,-, .'' t
 IZl pleaded guilty to count(s) _1_
                                  of Complaint                                   SOli., __          _1 , ,       1::;<1'\
                                     ___._ _ _ _ _ _ _ _ _ _ _ _ _-+""'-"-"-'-'~-"-""'-'-''-"'--"-'--"-'-'-=--'.cc"c"'
 D wasfoundguiltytocount(s)                                                      IW                        ... --~-_'.i_i'c
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                           Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                         ~_---=:g--=<)'---------days

  IZl Assessment: $10 WAIVED IZl Fine: WAIVED
  IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •    Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, August 1, 2019
                                                                          Date of Imposition of Sentence


Received =~=:::-c-=-·_;~.:;;.-""---~
              DUSM
                                                                          ~ARRYMKURREN
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                              3: 19-mj-23045
